United States District Court
Southern District of Texas

ENTERED
IN THE UNITED sTATEs DISTRICT COURT D€C@mb@r 05» 2018
FoR THE SoUTHERN DISTRICT 0F TEXAS David J- Brad‘ey’ C'@*'k
HoUsToN DIvIsIoN
ELIJAH WILLIAM WALLACE, §
(sPN #00660014) §
Plainriff, §
§
vs. § CIVIL ACTIQN H-13-2743

§
TEXAs BOARD OF §
PARDONS AND PARoLEs, §
§
Defendant. §

FINAL JUDGMENT

For the reasons stated in this Ccurt’s Memcrandum and Opinicn entered this date, this civil
action is DISMISSED With prejudice
This is a FINAL JUDGMENT.

SIGNED at Houston, Texas, on b U(’U 4 2018 .

ALFRED H. BENNETh
UNITED STATES DIS '\l`RICT JUDGE

 

 

 

